DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 3 objected to because of the following informalities:  the phrase “a signal output from the eddy current sensor” appears to correspond to the phrase “an output signal of the eddy current sensor” in claim 1.  Examiner suggests considering “the output signal of the eddy current sensor” for claim 3.  Appropriate correction is required.
For compact prosecution of this office action, Examiner will interpret as “the output signal of the eddy current sensor”.
Claims 9,11 objected to because of the following informalities:  the phrase “identifying a trajectory of the eddy current sensor using the method according to claim1”.  Examiner suggests considering “identifying the trajectory of the eddy current sensor using the method according to claim 1”.  Appropriate correction is required.
For compact prosecution of this office action, Examiner will interpret as “the output signal of the eddy current sensor”.
Claim 15 objected to because of the following informalities:  the phrase “the trajectory extracted” appears to correspond to the “extracted trajectory” of claim 14.  Examiner suggests considering “the extracted trajectory”.  Appropriate correction is required.
For compact prosecution of this office action, Examiner will interpret as “the extracted trajectory”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3,9,11,14,16,22,24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3,
the phrase "a substrate" in line 4 renders the claim(s) indefinite because the claim(s) include(s) an element “a substrate” in claim 1, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  Examiner suggests considering “a second substrate”.
For compact prosecution of this office action, Examiner will interpret as “a second substrate”.

Regarding claim 9,
recites the limitation "a profile of the real-time polishing signal" in line 4.   There is insufficient antecedent basis for this limitation in the claim. For compact prosecution of this office action, Examiner will interpret as “the profile of the real-time polishing signal”.
Regarding claim 11,
recites the limitation "a polishing pressure” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For compact prosecution of this office action, Examiner will interpret as “the polishing pressure”. Regarding claim 14,
recites the limitation "the substrate” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
For compact prosecution of this office action, Examiner will interpret as “a substrate”.
the phrase "a profile" in line 15 renders the claim(s) indefinite because the claim(s) include(s) an element “a profile” in line 13, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  Examiner suggests considering “a chosen profile”.
For compact prosecution of this office action, Examiner will interpret as “a chosen profile”.
the phrase "two-dimensional data" in line 16 renders the claim(s) indefinite because the claim(s) include(s) an element “two-dimensional data” in line 14, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  Examiner suggests considering “trajectory two-dimensional data”.
For compact prosecution of this office action, Examiner will interpret as “trajectory two-dimensional data”.
Regarding claim 16,
recites the limitation "a signal output” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For compact prosecution of this office action, Examiner will interpret as “the signal output”.
the phrase "a substrate" in line 4 renders the claim(s) indefinite because the claim(s) include(s) an element “a substrate” in claim 14, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  Examiner suggests considering “a second substrate”.
For compact prosecution of this office action, Examiner will interpret as “a second substrate”.
Regarding claim 22,
recites the limitation "a profile of the real-time polishing signal" in line 4. There is insufficient antecedent basis for this limitation in the claim. For compact prosecution of this office action, Examiner will interpret as “the profile of the real-time polishing signal”.
Regarding claim 24,
recites the limitation "a polishing pressure” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
For compact prosecution of this office action, Examiner will interpret as “the polishing pressure”.

Claims  15-24 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (US Pub No. US 2013/0065493 A1, hereinafter "Takahashi").
Regarding Claim 1,
Takahashi is also concerned with using an eddy current sensor to measure the thicknesses across surface of a wafer substrate.(Abstract)
Takahashi discloses sweeping an eddy current sensor across the entire surface of the wafer before, during, and after polishing of the wafer substrate to obtain a map of the thicknesses across the wafer substrate.(Figs.30-31, Paras.16-17, 168-170)
Takahashi further discloses sweeping the eddy current sensor across the wafer substrate to measure the thickness data(one axis) across the wafer surface plotting locations on the wafer surface using two-axis coordinates(Fig. 18, Paras.49,142-143,147), thereby obtaining a sensor output map as three-dimensional data.
Takahashi further discloses sweeping the eddy current sensor across the wafer substrate “in the same path as that when the previous output signal is obtained, a monitoring device calculates a film thickness index value from the output signal of the eddy current sensor”(Para.53), thereby obtaining a profile of a real-time polishing signal that is a signal output from the eddy current sensor during polishing of the substrate as two-dimensional data.
Takashi additionally discloses as the polishing table makes N revolutions, the thickness data across N paths of the wafer surface is collected and averaged (Fig.10A-10B, end of Para.131,Para.135), thereby obtaining extracting a trajectory having a chosen profile closest to the profile of the real-time polishing signal as a trajectory two-dimensional data from the sensor output map as the three-dimensional data and identifying the extracted trajectory as a chosen trajectory of the eddy current sensor as seen from the substrate.

Therefore Takahashi discloses
a method for identifying a trajectory of an eddy current sensor as seen from a substrate in a substrate polishing apparatus, wherein the substrate polishing apparatus(Fig.1) comprises: a polishing table(1, Fig.1) provided with the eddy current(50) sensor and configured to be rotatable(“rotatable” cited mid. Para.102); and a polishing head(10) positioned to face the polishing table(“positioned to face” as illustrated in Fig.1) and configured to be rotatable(“rotatable” cited end Para.103), the substrate(W) being installable on a surface facing the polishing table(“installable” on polishing head element 10, beg. Para.102), and the method comprises: obtaining a sensor output map that is a map representing an output signal of the eddy current sensor for a whole surface.(map of “whole surface” Figs.30-31, Paras.16-17, 168-170) to be polished of the substrate as three-dimensional data(“three-dimensional data” Fig. 18, Paras.49,142-143,147); polishing the substrate(W) by pressing the substrate to the polishing table(1) while rotating the polishing head(10) installed with the substrate(W) and the polishing table(1)(mid. Para.102); obtaining a profile of a real-time polishing signal that is a signal output from the eddy current sensor during polishing of the substrate as two-dimensional data(obtaining profile as two-dimensional data Para.53); and extracting a trajectory having a profile most similar to the profile of the real-time polishing signal as two-dimensional data from the sensor output map as three-dimensional data and identifying the extracted trajectory as a trajectory of the eddy current sensor as seen from the substrate(extracting chosen profile and chosen trajectory Figs.10A-10B, end of Para.131, Para.135).

Regarding Claim 2, Takahashi discloses the method of claim 1.
Takahashi discloses a monitoring device is configured “to obtain an output signal of the eddy current signal during polishing”, “the output signal obtained when the wafer substrate is not present above the eddy current sensor”, and “correct the signal obtained when the substrate is present above the eddy current sensor”, thereby monitoring “the thickness measurements based on the corrected output signal”.(Fig. 14, mid. Para.39, Para.137)
Takahashi further discloses “as the polishing table rotates the eddy current sensor sensor 50 scans the surface of the wafer W while describing a path passing through the center Cw of the wafer W.”(Para.142), thereby corresponding to a shape of the trajectory extracted

Takashi further discloses “Typically, a rotational speed” of the polishing head(10) “is different from a rotational speed of the polishing table 1:.  As a result, the path of the eddy current sensor 50 on the surface of the wafer W varies as the polishing table 1 rotates, as indicated by scan lines SL1, SL2, SL3…”(Fig.18, Para.142),thereby corresponding to sensor output map is determined at least rotation speeds of the polishing table and the polishing head, and a positional relationship therebetween

sensor output map is determined at least on a basis of shape

Therefore, Takahashi discloses
 a shape of the trajectory extracted from the sensor output map is determined at least on the basis of shapes and rotation speeds of the polishing table and the polishing head, and a positional relationship therebetween.(Figs. 14, 18, Paras.39, 137, 142)

Regarding Claim 3, Takahashi discloses the method of claim 1.
Takashi discloses as the polishing table makes N revolutions, the thickness data across N paths of the wafer surface is collected and averaged (Fig.10A-10B, end of Para.131, Para.135), thereby corresponding to the sensor output map is created from the output signal from the eddy current sensor by rotating the polishing table and the polishing head and causing the eddy current sensor to pass through a plurality of trajectories
Takahashi additionally discloses that reference measurements “are obtained in advance by polishing a wafer having the same structure as the wafer to be polished”.(Para.153), thereby corresponding to a second substrate of the same type as the substrate polished in the polishing step is installed in the polishing head

Therefore, Takahashi discloses
 the sensor output map is created from the output signal of the eddy current sensor by rotating the polishing table and the polishing head and causing the eddy current sensor to pass through a plurality of trajectories(Figs.10A-10B, end of Para.131, Para.135) while a second substrate of the same type as the substrate polished in the polishing step is installed in the polishing head(Para.153).

Regarding Claim 4, Takahashi discloses the method of claim 3.
Takahashi discloses sweeping an eddy current sensor across the entire surface of the wafer before, during, and after polishing of the wafer substrate to obtain a map of the thicknesses across the wafer substrate.(Fig.30, Paras.16-17), thereby corresponding to a sensor output map is created before polishing and at just the start of polishing are thickness measurements wherein the substrate is not substantially polished.

Therefore Takahashi discloses
 the sensor output map is created under a condition that the substrate is not substantially polished.(Fig.30, Paras.16-17)

Regarding Claim 5, Takahashi discloses the method of claim 1.

Takahashi discloses
 the sensor output map is created by simulation based on design data of the substrate polished in the obtaining of the real-time polishing signal. (Fig.10A-10B, end of Para.131 as described before,Para.135, end of Para.153 as described before)

Regarding Claim 6, Takahashi discloses the method of claim 1.
Takahashi discloses Fig. 31 is a diagram showing a change in “thickness profile on the same path of the eddy current sensor 50.”(beg. Para.169), and
Takahashi further discloses the thickness “decreases with the polishing time” in each “measuring point” on the wafer substrate, and therefore, “the polishing end point can be determined based on the change” of the thickness profile.(Para.169), i.e. feeding back the real-time polishing signal to the sensor output map as learning data

Therefore Takahashi discloses
 further comprising feeding back the real-time polishing signal to the sensor output map as learning data.(Fig.31, Paras.53 as described before, 169)

Regarding Claim 7, Takahashi discloses the method of claim 1.

Takahashi discloses
 a plurality of the sensor output maps are obtained in the obtaining of the sensor output map. (as described before Fig.10A-10B, end of Para.131,Para.135, and Para.53).

Regarding Claim 8, Takahashi discloses the method of claim 7.

Takahashi discloses
 at least one of the plurality of the sensor output maps is a map for an unpolished substrate, and at least one of the plurality of the sensor output maps is a map for a polished substrate.(as described before Fig.30, Paras.16-17)

Regarding Claim 9, Takahashi discloses the method of claim 1.

Takahashi discloses
a method of identifying the trajectory of the eddy current sensor using the method according to claim 1, and calculating a polishing progress of the substrate during the polishing on the basis of a result of comparison between the profile of the sensor output map on the identified trajectory and the profile of the real-time polishing signal.(Paras.53, 169 as described before)

Regarding Claim 10, Takahashi discloses the method of claim 9.

Takahashi discloses
a method of calculating the polishing progress using the method according to claim 9 and stopping operation of the substrate polishing apparatus when the calculated progress is equal to or higher than a predetermined level.( end Para.169 as described before)

Regarding Claim 11 Takahashi discloses the method of claim 1.
Takahashi discloses the polishing head(10) capable of pressing the plurality of zones of the wafer separately against the polishing page.(Fig. 38, beg.Para.192), corresponding to each region of the substrate.
Takahashi discloses a plurality of “pressure chambers(air bags)” are utilized such that the pressure in each pressure chamber can be changed independently to “thereby independently adjust loads” on the wafer substrate.(beg. Para.194), and
Takahashi further discloses “Further, by elevating or lowering” the polishing head(10) in its entirety, the  pressure on the polishing pad can be a predetermined load.(end Para.194), thereby corresponding to decreasing a polishing pressure or increasing a polishing pressure

Takahashi additionally discloses a monitoring device(55) determined target values of pressure based on the thickness values in the zones on the wafer surface corresponding to the plurality of pressure chambers.(beg. Para.196)
Takahashi also discloses therefore, the polishing head(10) “having the multiple pressure chambers can press the respective zones on the wafer surface separately in accordance with polishing progress, and can therefore polish” uniformly.(end Para.196), thereby corresponding to calculated that the polishing progress of the substrate is high or calculated that the substrate polishing progress of the substrate is low.

Therefore, Takahashi discloses
a method of regularizing(“regularizing” defined as “to make regular by conformance to law, rules, or custom per Merriam-Webster) a substrate polishing progress, comprising: identifying the trajectory of the eddy current sensor using the method according to claim 1;
 calculating the substrate polishing progress during the polishing for each region of the substrate on the basis of a result of comparison between the profile of the sensor output map on the identified trajectory and the profile of the real-time polishing signal(Fig.38, beg.Para.192); and decreasing a polishing pressure for the region calculated that the polishing progress of the substrate is high and/or increasing the polishing pressure for the region calculated that the polishing progress of the substrate is low(Paras.194, 196).

Regarding Claim 12, Takahashi discloses the method of claim 11.

Takahashi discloses
 the substrate polishing apparatus has an airbag, and the airbag is used to increase and decrease the polishing pressure.(Paras. 194, 196 as described before)

Regarding Claim 14,
Takahashi is also concerned with using an eddy current sensor to measure the thicknesses across surface of a wafer substrate.(Abstract)
Takahashi discloses sweeping an eddy current sensor across the entire surface of the wafer before, during, and after polishing of the wafer substrate to obtain a map of the thicknesses across the wafer substrate.(Figs.30-31, Paras.16-17, 168-170)
Takahashi further discloses sweeping the eddy current sensor across the wafer substrate to measure the thickness data(one axis) across the wafer surface plotting locations on the wafer surface using two-axis coordinates(Fig. 18, Paras.49,142-143,147), thereby  a sensor output map that is a map representing an output signal of the eddy current sensor for a whole surface to be polished of the substrate is obtained as three- dimensional data.
Takahashi further discloses sweeping the eddy current sensor across the wafer substrate “in the same path as that when the previous output signal is obtained, a monitoring device calculates a film thickness index value from the output signal of the eddy current sensor”(Para.53), thereby  a profile of a real-time polishing signal that is a signal output from the eddy current sensor during polishing of the substrate is obtained as two-dimensional data.
Takashi additionally discloses as the polishing table makes N revolutions, the thickness data across N paths of the wafer surface is collected and averaged (Fig.10A-10B, end of Para.131,Para.135), thereby obtaining  ), a trajectory having a profile most similar to the profile of the real-time polishing signal as two-dimensional data is extracted from the sensor output map as three- dimensional data, and the extracted trajectory is identified as a trajectory of the eddy current sensor as seen from the substrate.

Therefore Takahashi discloses
a substrate polishing apparatus comprising: a polishing table(1, Fig.1) installed with an eddy current sensor(50) and configured to be rotatable(“rotatable” cited mid. Para.102); a polishing head(10) positioned to face the polishing table(“positioned to face” as illustrated in Fig.1) and configured to be rotatable(“rotatable” cited end Para.103), a substrate(W) being installable on a surface facing the polishing table(“installable” on polishing head element 10, beg. Para.102); and a controller(55,56), wherein the controller(55,56) controls the substrate polishing apparatus such that: a sensor output map that is a map representing an output signal of the eddy current sensor for a whole surface to be polished.(map of “whole surface”Figs.30-31, Paras.16-17, 168-170) of the substrate is obtained as three- dimensional data(“three-dimensional data” Fig. 18, Paras.49,142-143,147), the substrate(W) is polished by pressing the substrate(W) to the polishing table(1) while rotating the polishing head(10) installed with the substrate(W) and the polishing table(1)(mid. Para.102), a profile of a real-time polishing signal that is a signal output from the eddy current sensor during polishing of the substrate is obtained as two-dimensional data( profile as two-dimensional data Para.53), a trajectory having a profile most similar to the profile of the real-time polishing signal as two-dimensional data is extracted from the sensor output map as three- dimensional data, and the extracted trajectory is identified as a trajectory of the eddy current sensor as seen from the substrate(extracting chosen profile and chosen trajectory Figs.10A-10B, end of Para.131, Para.135).

Regarding Claim 15, Takahashi discloses the invention of claim 14.
Takahashi discloses a monitoring device is configured “to obtain an output signal of the eddy current signal during polishing”, “the output signal obtained when the wafer substrate is not present above the eddy current sensor”, and “correct the signal obtained when the substrate is present above the eddy current sensor”, thereby monitoring “the thickness measurements based on the corrected output signal”.(Fig. 14, mid. Para.39, Para.137)
Takahashi further discloses “as the polishing table rotates the eddy current sensor sensor 50 scans the surface of the wafer W while describing a path passing through the center Cw of the wafer W.”(Para.142), thereby corresponding to a shape of the extracted trajectory
Takashi further discloses “Typically, a rotational speed” of the polishing head(10) “is different from a rotational speed of the polishing table 1:.  As a result, the path of the eddy current sensor 50 on the surface of the wafer W varies as the polishing table 1 rotates, as indicated by scan lines SL1, SL2, SL3…”(Fig.18, Para.142),thereby corresponding to sensor output map is determined at least on rotation speeds of the polishing table and the polishing head, and a positional relationship therebetween

Therefore the method of Takahashi corresponds to methods in the instant specification, which describe “a shape” refers to “a positional relationship”, i.e. coordinates describing a “shape” or path or profile of thickness data.(Instant Specification Paras.38, 73), thereby corresponding to sensor output map is determined at least on the basis of shape

Therefore Takahashi discloses
 a shape of the extracted trajectory from the sensor output map is determined at least on the basis of shapes and rotation speeds of the polishing table and the polishing head, and a positional relationship therebetween.(Figs. 14, 18, Paras.39, 137, 142)

Regarding Claim 16, Takahashi discloses the invention of claim 14.
Takahashi additionally discloses that reference measurements “are obtained in advance by polishing a wafer having the same structure as the wafer to be polished”.(Para.153), thereby corresponding to a second substrate of the same type as the substrate polished in the polishing step is installed in the polishing head

Therefore Takahashi discloses
 the sensor output map is created from the signal output from the eddy current sensor by rotating the polishing table and the polishing head and causing the eddy current sensor to pass through a plurality of trajectories(Figs.10A-10B, end of Para.131, Para.135 as described before) while a second substrate of the same type as the substrate polished in the polishing step is installed in the polishing head(Para.153).

Regarding Claim 17, Takahashi discloses the invention of claim 16.

Takahashi discloses
 the sensor output map is created under a condition that the substrate is not substantially polished. (Fig.30, Paras.16-17 as described before)

Regarding Claim 18, Takahashi discloses the invention of claim 14.
Takahashi discloses “one of a plurality of wafers with the same structure belonging to one lot is polished” for producing reference measurements.(end of Para.153), thereby corresponding to a sensor output map is created by simulation based on design data of the substrate polished in the obtaining of the real-time polishing signal

Therefore Takahashi discloses
 the sensor output map is created by simulation based on design data of the substrate polished in the obtaining of the real-time polishing signal. (Fig.10A-10B, end of Para.131 as described before, Para. 135 as described before, end of Para.153)

Regarding Claim 19, Takahashi discloses the invention of claim 14.

Takahashi further discloses “when the difference” between the current thickness and “the previous” thickness decreases below the preset value”, the controller “judges that the polishing process” has reached “the end point”.(mid.Para.190), thereby corresponding to the controller controls the substrate polishing apparatus such that: the controller feedbacks the real-time polishing signal to the sensor output map as learning data.

Therefore Takahashi discloses
 the controller(55,56) controls the substrate polishing apparatus such that: the controller(55,56) feedbacks the real-time polishing signal to the sensor output map as learning data. (Fig.31, Para.53 as described before, Para. 190)

Regarding Claim 20, Takahashi discloses the invention of claim 14.

Takahashi discloses
 a plurality of the sensor output maps are obtained in the obtaining of the sensor output map. (Fig.10A-10B, Para.53, end of Para.131,Para.135 as described before).

Regarding Claim 21, Takahashi discloses the invention of claim 20.

Takahashi discloses
 at least one of the plurality of the sensor output maps is a map for an unpolished substrate, and at least one of the plurality of the sensor output maps is a map for a polished substrate. (Fig.30, Paras.16-17 as described before)

Regarding Claim 22, Takahashi discloses the invention of claim 14.
Takahashi discloses Fig. 31 is a diagram showing a change in “thickness profile on the same path of the eddy current sensor 50.”(beg. Para.169), and
Takahashi discloses the controller “divides” the thickness data into “a plurality” of thickness data groups “in accordance with a plurality of zones”(Fig.26, beg.Para.186), thereby corresponding to an identified trajectory and the profile of the real-time polishing signal

Therefore Takahashi discloses
 the controller(55,56)  controls the substrate polishing apparatus such that: the controller(55,56)  calculates a polishing progress of the substrate during the polishing on the basis of a result of comparison between a profile of the sensor output map on an identified trajectory and the profile of the real-time polishing signal.(Fig.26,Para.53 as described before, beg.Paras.169,186, Para.190 as described before)

Regarding Claim 23, Takahashi discloses the invention of claim 22.

Takahashi therefore discloses
 the controller(55,56)  controls the substrate polishing apparatus such that: the controller(55,56)  stops operation of the substrate polishing apparatus when a calculated progress is equal to or higher than a predetermined level.(Fig.36, Para.190 as described before)

Regarding Claim 24, Takahashi discloses the invention of claim 14.
Takahashi discloses the polishing head(10) capable of pressing the plurality of zones of the wafer separately against the polishing page.(Fig. 38, beg.Para.192)
Takahashi discloses a plurality of “pressure chambers(air bags)” are utilized such that the pressure in each pressure chamber can be changed independently to “thereby independently adjust loads” on the wafer substrate.(beg. Para.194), and
Takahashi further discloses “Further, by elevating or lowering” the polishing head(10) in its entirety, the  pressure on the polishing pad can be a predetermined load.(end Para.194), thereby corresponding to the controller decreases polishing pressure or the controller increases polishing pressure

Takahashi additionally discloses a monitoring device(55) determined target values of pressure based on the thickness values in the zones on the wafer surface corresponding to the plurality of pressure chambers.(beg. Para.196)
Takahashi also discloses therefore, the polishing head(10) “having the multiple pressure chambers can press the respective zones on the wafer surface separately in accordance with the polishing progress, and can therefore polish” uniformly.(end Para.196), thereby corresponding to calculated that the polishing progress of the substrate is high or calculated that the substrate polishing progress of the substrate is low.

Therefore Takahashi discloses
 the controller(55,56)  controls the substrate polishing apparatus such that: the controller(55,56)  calculates the substrate polishing progress during the polishing for each region of the substrate on the basis of a(Fig.38, beg.Para.192); and the controller(55,56)  decreases a polishing pressure for the region calculated that the polishing progress of the substrate is high and/or increases the polishing pressure for the region calculated that the polishing progress of the substrate is low(Paras.194, 196).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Benvegnu (US Pub No. US 2018/0061032 A1, hereinafter "Benvegnu").
Regarding claim 13, Takahashi discloses the method of claim 1.
Takahashi discloses a polishing apparatus comprised of a controller for controlling the polishing process and monitor and control the thickness of a wafer substrate via a process parameter such as pressure.(Fig. 9A, Paras.124, 196), and
Takahashi also discloses software to perform accurate thickness monitoring during polishing of a wafer substrate.(mid. Para.54, 129)

However, Takahashi is silent on
a non-transitory recording medium on which a program for executing the method according to claim 1 is recorded

Benvegnu is also concerned with a polishing apparatus comprised of a controller for controlling the polishing process and monitor and control the thickness of a wafer substrate.(Fig.1, Paras.12,88)
Benvegnu also teaches software to perform thickness monitoring during polishing of a wafer substrate.(Para.70)
Benvegnu further teaches a controller comprised of a programmable computer including memory that is a non-transitory computable readable medium.(Paras.35-36)

Therefore Benvegnu teaches
a non-transitory recording medium on which a program for executing the method

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller system of Takahashi to have the memory comprised of a non-transitory recording medium of Benvegnu in order to aid in providing a non-transitory recording medium on which a program for executing the method according to claim 1 is recorded, so that the controller of Takahashi can function as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/D.M./Examiner, Art Unit 3723 
                                                                                                                                                                                                       /MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723